257 F.3d 843 (3rd Cir. 2001)
PENNSYLVANIA PHARMACISTS ASSOCIATION; BELL EDGE PHARMACY; BROAD STREET APOTHECARY; BURNS PHARMACY; CAMBRIA PHARMACY #3; CHRISTIAN STREET PHARMACY; ELWYN PHARMACY; ESTERSON PHARMACY; FOSTERS PHARMACY; GETWELL PHARMACY; MCKEAN STREET PHARMACY; ROSICA PHARMACY; S&S COMMUNITY DRUG, INC.; SILVERMAN PHARMACY; TIOGA DRUG COMPANY; WELDON PHARMACY, and other Similarly Situated Pharmacies; TIRELLI, INC., dba BROAD STREET APOTHECARY; ROBERT SCHREIBER, dba BURNS' PHARMACY; CAMBRIA PHARMACIES, INC.; BARRY JACOBS, dba ELWYN PHARMACY; 2401 EAST YORK STREET, INC., dba ESTERSON'S PHARMACY; RIAZ U. RAHMAN, dba GETWELL PHARMACY; FOSTER PHARMACY, INC.; HAUSSMANN'S PHARMACY; MCKEAN STREET PHARMACY, INC.; THOMAS BETTERIDGE, dba ROSICA PHARMACY; WELDON PHARMACY, INC,  Appellantsv.FEATHER O. HOUSTOUN
No. 00-1898
UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
Argued: April 20, 2001Filed July 20, 2001

Before: ALITO, McKEE, and ALARCON,* Circuit Judges.
Present: BECKER, Chief Judge, MANSMANN, NYGAARD, ALITO, ROTH, McKEE, RENDELL, BARRY, AMBRO, and FUENTES, Circuit Judges.

ORDER

1
A majority of the active judges, who are not recused, having voted for hearing en banc in the above appeal, it is ORDERED that the Clerk of this Court list the above case for hearing en banc at the convenience of the Court.



Notes:


*
 Honorable Arthur L. Alarcon, United States Circuit Judge for the Ninth Circuit, sitting by designation.